DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed July 11, 2022.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 13 and 19) followed subsequently by the rejections of the respective dependent claims.
No Information Disclosure Statement (IDS) filed by Applicant with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification. 
Objection
7.	Claim 12 recited the limitations of “or a combination thereof” (e.g. claim 12, line 3). The phrase "thereof" makes claim language ambiguous, because it is unclear whether all of the  subject matter in included or excluded for the claim.
In claim 1 recited the limitations of “a method for building a machine learning morel”. The method is not tied to particular technology and the limitations should read as “A computer-implemented method for building a machine learning model”. 
Appropriate correction is required. 
8.	The drawings are objected to under 37 CFR § 1.84(o) because the following drawing elements lack meaningful legends (e.g., descriptive legend):
Figure 1 needed identifying legends for understanding of the drawing.
Correction is required.
No new matter should be entered.
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-4, 7-9, 12-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 7-9, 12-16, 19 and 20 each of them recited the limitations of “at least in part” (e.g. claim 1, line 8). The term at least in part has given broadest reasonable instruction as a type of data that may be maintained, accessed and provided. The limitation does not require all of the limitation to be included but merely a part of the limitation included in the claim. As such, the claim can be rejected once one the part of the limitation read by the prior art. The limitation is indefinite and the recited limitation “at least in part” is given broadest reasonable instruction as a type of data that may be maintained, accessed and provided. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) and ln re Gulack, 703 F.2d 1381, 1385 (Fed. Circ. 1983).
Claims 2, 3, 10, 14, 15 and 20 recited the limitations of “suggested queries”. Further, claims 1, 4-7, 12 and 16-19 recited the limitations of “observation based on a subset”, “observations to determine”. The terms “suggested” and “observations” are merely intended use as recited in the claims, which does not distinguish the claim limitation from the prior art.
Claim Rejections- 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
13.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cronin et al. (US 2014/0280065 A1), hereinafter Cronin in view of Muddu et al. (US 2018/0069888 A1), hereinafter Muddu.
As for claim 1, Cronin teaches a method for building a machine learning model, comprising: receiving a set of queries, each query of the set of queries comprising a plurality of fields in a tenant-specific dataset associated with the query (see [0065], query implementation in multi-tenant database, [0075], cloud services to clients, organizations, and end users, a multi-tenant database system which permits users to have customized data);
parsing each query of the set of queries to identify the plurality of fields included in the set of queries; storing a plurality of training observations based on a subset of the plurality of fields; training a first machine learning model on the stored plurality of training observations to determine grouping hierarchies comprising hierarchical relationships between the subset of the plurality of fields (see [0264], predicting, adjusting sales data on a customer organization including forecasting data, aggregate sales data associated with individual forecasts, reviewing them on periodic basis, [0265], analytical assessment of various level of the forecast hierarchy, organization between sales data and quotas over period of time, [0068], machine learning exist which has capabilities to analyze sale data, healthcare corporation with financial resources data);
training a second machine learning model on the stored plurality of training observations to determine aggregation predictions comprising predicated functions associated with one or more of the subset of the plurality of fields; and building a…machine learning model based at least in part on the determined grouping hierarchies and the aggregation predictions (see [0085], clustering, grouping, [0231], aggregation include each stage which consists of multiple opportunities, looking least four weeks opportunities of sales data, [0264], [0265], assessment include various level of the hierarchy for analyzing assessment, quotas).
Cronin teaches the claimed invention including the limitations of building machine learning model, but does not explicitly teach the amended claim recited limitations of 
building a combined machine learning model. Although, Cronin teaches hierarchal role model on [0280]. However, in the same field of endeavor, Muddu teaches the limitations of building a combined machine learning model (see [0162], e.g. machine learning models employed to evaluate and analyze combination of other suitable forms of analysis, rule-based analysis, algorithm, statistical analysis. The statistical analysis include hierarchical way to perform complex data format). 
Cronin and Muddu both references teach features that are directed to analogous art and they are from the same field of endeavor, such as analyze, evaluate, grouping, determine machine learning data in a distributed computing platform. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muddu’s teaching to Cronin system to security for data networks, while installing software products in the computing system. Thus, perform well enough in terms of scalability or network visibility and have globalized views of the data in the network. Installing security features in a computing system perform threat detection, identify and stop the progression of malicious activities (see Muddu, [0007], [0136]).
As for claim 13,
The limitations therein have substantially the same scope as claim 1 because claim 13 is an apparatus claim for implementing those steps of claim 1. Therefore, claim 13 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muddu’s teaching to Cronin system to security for data networks, while installing software products in the computing system. Thus, perform well enough in terms of scalability or network visibility and have globalized views of the data in the network. Installing security features in a computing system perform threat detection, identify and stop the progression of malicious activities (see Muddu, [0007], [0136]).
		As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a non-transitory computer-readable medium claim for implementing those steps of claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muddu’s teaching to Cronin system to security for data networks, while installing software products in the computing system. Thus, perform well enough in terms of scalability or network visibility and have globalized views of the data in the network. Installing security features in a computing system perform threat detection, identify and stop the progression of malicious activities (see Muddu, [0007], [0136]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
further comprising: receiving a query that is associated with the plurality of fields in the tenant-specific dataset associated with the query; and determining a plurality of suggested queries based at least in part on the received query and the combined machine learning model (see Cronin, [0075]; Also see Muddu, [0162]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
further comprising: ranking the plurality of suggested queries based at least in part on the determined grouping hierarchies and the aggregation predictions; selecting one of the plurality of suggested queries for display based at least in part on the ranking of the plurality suggested queries; and displaying the selected suggested query via the user interface (see Cronin, [0205], [0223]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
further comprising: receiving a query comprising a set of fields; and generating a set of training observations for the query based at least in part on the set of fields (see Cronin, [0238]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein generating the set of training observations comprises: generating a first training observation comprising a first subset of fields; and generating a second training observation comprising a second subset of fields, the first subset of fields being greater than the second subset of fields (see Cronin, [0176], [0178]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
further comprising: identifying a first permutation of the set of fields and a second permutation of the set of fields; and grouping fields included in the first permutation in the first training observation and fields included in the second permutation in the second training observation (see Cronin, [0098]; Also see Moddu, [0232]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein training the second machine learning model further comprises: training the second machine learning model on the stored plurality of training observations to determine the aggregation predictions comprising an aggregation field associated with one or more of the subset of the plurality of fields, wherein a predicted function is based at least in part on the aggregation field (see Cronin, [0232]-[0233]). 
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein the aggregation predictions are based at least in part on the hierarchical relationships between one or more of the subset of the plurality of fields (see Cronin, (see Cronin, [0091]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein the grouping hierarchies are based at least in part on a sequence of the plurality of fields (see Cronin, [0091], [0098]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein a suggested query in response to a received query comprises fields next in the sequence of the plurality of fields (see Cronin, [0113]). 
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein the predicated functions associated with the one or more of the subset of the plurality of fields comprises a mathematical operation on the one or more of the subset of the plurality of fields (see Cronin, [0119]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein the tenant-specific dataset is associated with at least one of reports, report types, data objects, data sets, or a combination thereof (see Cronin, [0112]).
Claims 14-18 and 20 correspond in scope to claims 2-12 and are similarly rejected.
Prior Arts
14.	US 2012/0310763 A1 teaches one or more machine learning algorithms, when an attribute indicates a high need for a certain product, and later sales activity determines that the need was not real ([0043]).
US 2019/0236598 A1 teaches multi-tenant database. Plurality of tenants of the host organization, the participating nodes provides different historical data; generating a new machine learning model at the host organization by inputting the historical data received from the participating nodes into a neural network ([0046]).
Cano et al., Learning with Bayesian Networks and Probability Trees to Approximate a Joint Distribution, IEEE 2011 teaches learning algorithm is to recover an structure that is equivalent to the original one. Learning the structure and estimate the joint probability (pages 624-625).
Also see, US 20190340283, US 2020/0034685, US 2019/0043003, US 2019/0180187, US 2012/310763; US 9235846; US 20160125011; US 20140278755; US 2014/0278771; US 20140280190; US 20140280192; US 2017/353477, US 20180101537, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention.


Conclusion

15.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
16.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
17.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154 
7/14/22